275 S.W.3d 371 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Perry RUSHING, Defendant/Appellant.
No. ED 90811.
Missouri Court of Appeals, Eastern District, Division Three.
January 27, 2009.
Christopher A. Koster, Shaun J. Mackelprang, Jefferson City, MO, for Plaintiff/Respondent.
Jo Ann Rotermund, Saint Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Perry Rushing appeals from the trial court's judgment convicting him of the class A felony of first-degree domestic assault as a prior and persistent offender. We have reviewed the briefs of the parties and the record on appeal and conclude that there was no error of law. An extended opinion would have no precedential value. *372 We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).